DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
This action is responsive to communications through the applicant’s application filed on 09/06/2019.

Information Disclosure Statement
IDSs submitted on 09/06/2019, 01/11/2021 have been considered by examiner. A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a system having device to collect audio stream, and sensor data related to an environment, determining the contextual information from the audio stream and sensor data, detecting an event in the audio stream, and performing a search of a search term using the context information and the event. 

The limitation of determining the contextual information from the audio stream and sensor data, and detecting an event in the audio stream, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “determining” in the context of this claim encompasses the user checks any event in the audio content and the location/time of the audio content.
The limitation of performing a search of a search term using the context information and the event, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “performing” in the context of this claim encompasses the user looks for similar term using the time/location and word/event.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim recites the device to collect/receive audio stream, and sensor data related to an environment.  The device in this step is recited at a high-level of generality (i.e., as a device performing a generic computer function of collecting/receiving) such that it 
Claims 14, and 20 recites limitations similar to limitations of claim 1 and are rejected for the same reason.
Claims 2-8 recite limitations of transcribing audio prior to detecting the word/event, determining the effectiveness of the search result based on the further audio stream, classifying the audio stream, storing the audio stream in the remote storage device, determining the contextual information based on the audio stream and classed information, search result presented on the device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “transcribing” and “classifying” in the context of this claim encompasses the user listens to the audio to identifying words/events/and different noises/sounds in the audio, the user would know if he/she satisfies with the search results, the audio can be manually records in any device.
Claim 15 recites limitation similar to limitation of claim 7 and is rejected for the same reason.
Claim 9 recites limitation of conducting a new search upon receipt of the new search request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “conducting” in the context of this claim encompasses the user provides voice query to the system.

Claims 10-13 recite limitations of performing the search in response to a detected keyword, topic, event present in the audio stream, receiving non-acoustic information associated with the device, determining the contextual information based on the non-acoustic information associated with the device, monitoring the audio stream, and determining search intent associated with search term, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “performing” in the context of this claim encompasses the user recognizes what included in the search, “receiving” and “determining” in the context of this claim encompasses the user gets location of the device, “monitoring” in the context of this claim encompasses the user alerts for any audio stream.
Claims 16-18 recite limitations of determining additional contextual information from the further audio stream, performing additional search, appending a word in the audio stream to a search request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “determining” and “performing” in the context of this claim encompasses the user gets additional search and the location of the search, uses the search term to look for the result.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
i.e., as a device performing a generic computer function of collecting/receiving) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this device does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al. (US 2011/0307253) and further in view of King et al. (US 2011/0043652).
With respect to claim 1, Lloyd discloses a system, comprising: 
a device configured to collect an audio stream
(Lloyd: para [0022]- [0023]: the mobile device receives user’s spoken search query as an audio signal (≈ audio stream)); and 

(Lloyd: para [0041], [0047], [0059]: context information such as time, date, speed or motion of mobile device, device sensor data, location data to determine language/accent), the operations comprising: 
receiving the audio stream and the sensor data from the device
(Lloyd: para [0040]: The user's location and voice search query may be sent by the mobile device); 
determining contextual information from the audio stream and the sensor data
(Lloyd: para [0048]: the context information also may include a location (≈ sensor data) at which the voice search query was submitted); 
detecting query terms in the audio stream
(Lloyd: para [0023], [0028]: speaking query term into microphone of the mobile device, the query term may include words, characters using the speech recognition system to transcribe the utterance to terms); and 
performing a search of a search term using the contextual information to produce a search result, wherein, in response to the search result, a sensor module is activated and a further audio stream is collected by the device by utilizing the sensor module
(para [0025]-[0027]: displaying the search results for “Gym New York” voice search query, [0048] - [0049]: using context .
Lloyd discloses the detecting query terms in the audio stream; and performing a search of a search term using the contextual information to produce a search result.  However, Lloyd does not disclose detecting an event in the audio stream; and performing a search of a search term using the contextual information and the event to produce a search result.
King discloses detecting an event in the audio stream; and performing a search of a search term using the contextual information and the event to produce a search result (King: fig. 10-12, para [0093], [0431]-[0432]: the context information such as time, location, form part of the search query, [0636]-[0639], [0648]: the audio is converted to text, the text is analyzed to identify terms such as “jump”, “lake”, “Erie”, thus the “jump” is the event detected in the audio, and display the related information as search result).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of King and Lloyd before him/her to incorporate the system and method for automatically providing content associated with captured information into the system and method for generating audio signal based on the audio input from user to provide the detecting an event in the audio stream in 
Claim 2 is rejected for the reasons set forth hereinabove for claim 1.  However, Lloyd does not disclose limitation of claim 2.
King discloses the operations further comprise transcribing the audio stream prior to detecting the event (King: para.[0636]-[0638]: audio is converted to text, text is analyzed to identify verb e.g. “jump” as event).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of King and Lloyd before him/her to incorporate the system and method for automatically providing content associated with captured information into the system and method for generating audio signal based on the audio input from user to provide the detecting an event in the audio stream in additional to the detecting of words in the audio stream so that the verb or action form of the words can be recognized (King: para.[0638]).
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd discloses the operations further comprise determining an effectiveness of the search result based on the further audio stream (Lloyd: para [0066]: the subsequent voice search query may be subsequent because the voice search query is received after a previous search query). 
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd discloses the operations further comprise classifying the audio (Lloyd: para [0030]: the environmental audio in additional to utterances of the user).
Claim 5 is rejected for the reasons set forth hereinabove for claim 1.  However, Lloyd does not disclose limitation of claim 5.
King discloses the operations further comprise storing the audio stream at a remote storage device (King: para.[0638], [0645], [0650]: text from the converted audio is stored and indexed).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of King and Lloyd before him/her to incorporate the system and method for automatically providing content associated with captured information into the system and method for generating audio signal based on the audio input from user to provide the detecting an event in the audio stream in additional to the detecting of words in the audio stream so that the verb or action form of the words can be recognized (King: para.[0638]).

Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd discloses the operations further comprise determining the contextual information based on the audio stream and classified information (Lloyd: para [0003], [0041]: the environmental audio in additional to utterances of the user).
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd discloses the operations further comprise causing the search result (Lloyd: para [0025]-[0027]: displaying the search results). 
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd discloses the operations further comprise conducting a new search upon receipt of a new search request (Lloyd: para [0066]: the subsequent voice search query may be subsequent because the voice search query is received after a previous search query).
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd discloses the operations further comprise performing the search in response to a detected keyword, topic, the event, or a combination thereof, present in the audio stream (Lloyd: para [0023]: query terms as words, characters).
Claim 10 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd discloses the operations further comprise receiving non-acoustic information associated with the device (Lloyd: para [0041]: location associated with the device).
Claim 11 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Lloyd discloses the operations further comprise determining the contextual information based on the non-acoustic information associated with the device (Lloyd: para [0041]: location as contextual information associated with the device).
Claim 12 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd discloses the operations further comprise monitoring the audio (Lloyd: para [0066]: the subsequent voice search query may be subsequent because the voice search query is received after a previous search query).
Claim 13 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd discloses the operations further comprise determining a search intent associated with the search term (King: para.[0049], [0639]: user intent).
With respect to claim 14, Lloyd discloses a method, comprising:
receiving an audio stream and sensor data from a device
(Lloyd: para [0022]- [0023]: the mobile device receives user’s spoken search query as an audio signal (≈ audio stream), para [0041], [0047], [0059]: sensor data such as time, date, speed or motion of mobile device, device sensor data, location data to determine language/accent));
determining, by utilizing instructions from a memory that are executed by a processor, contextual information from the audio stream and the sensor data
(Lloyd: para [0048]: the context information also may include a location (≈ sensor data) at which the voice search query was submitted);
detecting query terms in the audio stream
(Lloyd: para [0023], [0028]: speaking query term into microphone of the mobile device, the query term may include ; and
performing a search of a search term using the contextual information to produce a search result, wherein, in response to the search result, a sensor module is activated and a further audio stream is collected by the device by utilizing the sensor module
(para [0025]-[0027]: displaying the search results for “Gym New York” voice search query, [0048] - [0049]: using context information such as location and search query to provide the search result, para.[0004]: the audio signal corresponds to one or more user utterances recorded by the device, para [0066]: the subsequent voice search query may be subsequent because the voice search query is received after a previous search query).
Lloyd discloses the detecting query terms in the audio stream; and performing a search of a search term using the contextual information to produce a search result.  However, Lloyd does not disclose detecting an event in the audio stream; and performing a search of a search term using the contextual information and the event to produce a search result.
King discloses detecting an event in the audio stream; and performing a search of a search term using the contextual information and the event to produce a search result (King: fig. 10-12, para [0093], [0431]-[0432]: the context information such as time, location, form part of the search query, [0636]-[0639], [0648]: the audio is converted to text, the text is analyzed to identify terms such as “jump”, “lake”, .
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of King and Lloyd before him/her to incorporate the system and method for automatically providing content associated with captured information into the system and method for generating audio signal based on the audio input from user to provide the detecting an event in the audio stream in additional to the detecting of words in the audio stream so that the verb or action form of the words can be recognized (King: para.[0638]). 

Claim 15 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Lloyd discloses providing the search result to the device (Lloyd: para [0025]-[0027]: displaying the search results). 
Claim 16 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Lloyd discloses determining additional contextual information from the further audio stream (Lloyd: para [0047]: context information may include time information, date information, data referencing a speed or an amount of motion measured by the particular mobile device during recording, other device sensor data, device state data).
Claim 17 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Lloyd discloses performing an additional search in response to an indication detected in the further audio stream and based on the additional contextual information .
Claim 18 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Lloyd discloses appending a word recognized in the audio stream to a search request (Lloyd: para [0027]).
Claim 19 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Lloyd discloses identifying a topic, a location, a classification, or a combination thereof, associated with the audio stream (Lloyd: para [0041]: location associated with the device).
With respect to claim 20, Lloyd discloses a non-transitory computer-readable medium comprising instructions, which, when loaded and executed by a processor, cause the processor to perform operations, the operations comprising:
obtaining an audio stream and sensor data from a device
(Lloyd: para [0022]- [0023]: the mobile device receives user’s spoken search query as an audio signal (≈ audio stream), para [0041], [0047], [0059]: sensor data such as time, date, speed or motion of mobile device, device sensor data, location data to determine language/accent));
determining, by utilizing instructions from a memory that are executed by a processor, contextual information from the audio stream and the sensor data
;
identifying query terms in the audio stream
(Lloyd: para [0023], [0028]: speaking query term into microphone of the mobile device, the query term may include words, characters using the speech recognition system to transcribe the utterance to terms); and
conducting a search of a search term using the contextual information to produce a search result, wherein, in response to the search result, a sensor module is activated and a further audio stream is collected by the device by utilizing the sensor module
(para [0025]-[0027]: displaying the search results for “Gym New York” voice search query, [0048] - [0049]: using context information such as location and search query to provide the search result, para.[0004]: the audio signal corresponds to one or more user utterances recorded by the device, para [0066]: the subsequent voice search query may be subsequent because the voice search query is received after a previous search query). 
Lloyd discloses the detecting query terms in the audio stream; and performing a search of a search term using the contextual information to produce a search result.  However, Lloyd does not disclose detecting an event in the audio stream; and performing a search of a search term using the contextual information and the event to produce a search result.
(King: fig. 10-12, para [0093], [0431]-[0432]: the context information such as time, location, form part of the search query, [0636]-[0639], [0648]: the audio is converted to text, the text is analyzed to identify terms such as “jump”, “lake”, “Erie”, thus the “jump” is the event detected in the audio, and display the related information as search result).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of King and Lloyd before him/her to incorporate the system and method for automatically providing content associated with captured information into the system and method for generating audio signal based on the audio input from user to provide the detecting an event in the audio stream in additional to the detecting of words in the audio stream so that the verb or action form of the words can be recognized (King: para.[0638]). 

The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Honda (US 2013/0006629) discloses user voice request for search searching, and subsequent user voice request for additional search if the search result do not have the desired results (fig. 5, para.[0186]-[0189]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02/12/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162